Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-16-00570-CV

                            EX PARTE Joshua Michael GRAVES

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-01405
                       Honorable John D. Gabriel, Jr., Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings. It is
ORDERED that appellant, Texas Department of Public Safety, recover its costs of this appeal from
appellee, Joshua Michael Graves.

       SIGNED July 26, 2017.


                                                _____________________________
                                                Rebeca C. Martinez, Justice